Case 8:19-cv-02385-CEH-AEP Document 26 Filed 10/08/20 Page 1 of 2 PageID 303




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CAROL ROGERS,

       Plaintiff,                                   CASE NO.: 8:19-cv-02385-CEH-AEP

v.

BARCLAYS BANK DELAWARE
d/b/a JUNIPER BANK,
       Defendant.
_____________________________/

                          NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, CAROL ROGERS, by and through the undersigned counsel,

and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a) and states

that Plaintiff and Defendant(s), BARCLAYS BANK DELAWARE d/b/a JUNIPER BANK,

have reached a settlement with regard to the instant case and are presently drafting, finalizing,

and executing the settlement and dismissal documents. Upon finalization of the same, the parties

will immediately file the appropriate dismissal documents with the Court.




             [REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]
Case 8:19-cv-02385-CEH-AEP Document 26 Filed 10/08/20 Page 2 of 2 PageID 304




       Respectfully submitted this October 8, 2020.


                                             /s/ Kaelyn Diamond
                                             Kaelyn Diamond, Esq.
                                             Florida Bar No. 125132
                                             kaelyn@attorneydebtfighters.com
                                             Law Office of Michael A. Ziegler, P.L.:
                                             Debt Fighters
                                             2561 Nursery Road, Suite A
                                             Clearwater, FL 33764
                                             (p) (727) 538-4188
                                             (f) (727) 362-4778
                                             Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 8 day of October 2020, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to counsel for Defendants.




                                             /s/ Kaelyn Diamond
                                             Kaelyn Diamond, Esq.
                                             Florida Bar No. 125132
